THE THIRTEENTH COURT OF APPEALS

                                   13-17-00196-CV


                                  Michael Cochrum
                                         v.
                              National Bugmobiles, Inc.


                                  On Appeal from the
                     24th District Court of Victoria County, Texas
                           Trial Cause No. 17-03-80727-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed as modified .

The Court orders the judgment of the trial court AFFIRMED AS MODIFIED. Costs of

the appeal are adjudged against party incurring same.

      We further order this decision certified below for observance.

January 11, 2018